Atkinson, J.
John T>. Harms instituted an action for damages against the Mayor and Aldermen of the City of Savannah. The defendant filed a general demurrer to the petition, which was overruled. Error was duly assigned; and the judgment of the trial court'was reversed (143 Ga. 790, 85 S. E. 1040). Before the remittitur from the Supreme Court had been made the judgment of the. superior court, the plaintiff tendered an amendment to his petition. Objections were interposed to the allowance of the amendment, and after hearing argument from counsel the objections were sustained and the amendment disallowed. In a direct bill of exceptions sued out by the plaintiff, the only assignment of error was upon the judgment disallowing the amendment. Held: There being no assignment of error upon a final judgment, tlfe exceptions to the order disallowing the amendment can not be considered, and the motion to dismiss the bill of exceptions will be granted. Ellington v. Automobile Credit Sales Co., 145 Ga. 53 (88 S. E. 565); Hester v. Mallary *729Machinery Co., 142 Ga. 320 (82 S. E. 884) ; Prater v. Crawford, 143 Ga. 709 (85 S. E. 829); Lyndon v. Georgia Railway &c. Co., 129 Ga. 353 (58 S. E. 1047).
August 18, 1916.
Rehearing denied September 12, 1916.
Writ' of error; from Chatham. Motion to dismiss.
Twiggs & Gazan, for plaintiff.
D. 8. Atkinson, John Rourke Jr., and R. J. Travis, for defendant.

Writ of error dismissed.


All the Justices concur.